Upon a trial to the court judgment was rendered enjoining William Lewellen and his wife and others from violating the liquor laws in Nolan County and specifically from violating said laws at their place of business known as the Rock Inn, and from operating the Rock Inn as a common nuisance. The Rock Inn was ordered padlocked for a period of one year. From said judgment William Lewellen and wife have appealed.
The State's petition was filed November 15, 1945, and the case went to trial on January 14, 1946. The substance of appellants' contentions is that the court erred in rendering said judgment because the undisputed evidence showed that appellants stopped violating the law on September 1, 1945. Lewellen testified that there had been no violations of the liquor laws at the Rock Inn since September 1, 1945. One of his employees testified to the effect that he had not observed any since said time. The testimony of the sheriff of Nolan County was to the effect that he and other peace officers, since September 1, 1945, had arrested twenty persons in defendants' place of business or immediately after they had left said place for drunkenness. He also testified to finding two persons in possession of whisky under circumstances that indicated they had probably recently purchased the whisky at the Rock Inn. Said evidence, together with proof of the long continued violation of the liquor law at appellants' place of business prior to September 1, 1945, was sufficient, in our opinion, to support the trial court's conclusion that appellants had not stopped violating said law and to support the judgment rendered.
The judgment is affirmed.